Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 5-7, 10, 11, 15-17, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 of U.S. Patent No. 10,977,328. Although the claims at issue are not identical, they are not patentably distinct from each other because the content of the claims 1, 2 in Patent ‘328 overlaps with the claimed limitation in the current application.
Claims 2-4, 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 of U.S. Patent No. 10,977,328 in view of Howard et al. (2013/0218912).
Although Patent ‘328 does not explicitly disclose temporal duration or time to expiration for the geofence, however, Howard discloses the listing may have a finite time period before expiration”, paragraph [0096].  Noted that the listing is a local listing that present the result within the geofence boundary.  When the local listing is expired, the geofence presenting location is also removed).  It would have been obvious to one of ordinary skill in the art to have provided temporal duration or time to expiration for the geofence in Patent ‘328 in order to set a timer to remove the prolonged inactive content as taught by Howard.
Claims 8, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 of U.S. Patent No. 10,977,328 in view of Hollar et al. (2016/0148266).
Although Patent ‘328 does not explicitly disclose vibratory notification, however, Hollar discloses that the notification is a vibratory notification provided at the user device (“notification may include…vibration”, paragraph [0067]).


Current application 17/168,801
US Patent 10,977,328
1. A method implemented by one or more processors, the method comprising:

receiving a search query inputted by a user at a user device;





determining a plurality of search results, that are responsive to the search query, to provide for display responsive to the search query, each of the search results including a corresponding link and a corresponding short descriptor;










generating a given geofencing element, for a given search result of the plurality of search results, based on determining that the given search result is associated with a particular geographic location;










providing, for display by the user device, the plurality of search results, the providing including providing the given search result for display along 











establishing, responsive to a selection of the given geofencing element when displayed at the user device, a geofence around the particular geographic location and for the user device,

wherein establishing the geofence causes, based on a subsequent detection of entry of the user device into the geofence, providing of a notification associated with the geofence.

receiving, by one or more computing devices, data indicative of a search query from a user;

determining, by the one or more computing devices, a plurality of search results based at least in part on the search query;

2. The computer-implemented method of claim 1, wherein each physical search result comprises a link to a website associated with the physical search result or a link to a mapping application associated with one or more locations associated with the physical search result.
determining, by the one or more computing devices, one or more physical search results from the plurality of search results, the one or more 

generating, by the one or more computing devices, one or more additional search results associated with the one or more physical search results, each of the one or more additional search results including data for establishing a virtual boundary around a geographic region including a corresponding geographic location,

wherein establishing the virtual boundary causes one or more notifications corresponding to one or more of the physical search results to be presented to the user based on subsequently detecting entry by a remote computing device associated with the user into the virtual boundary;
providing, in response to the query, to one or more communication networks, and to the remote computing device associated with the user, indications of:



an additional search result of the one or more additional search results;

receiving, by the one or more computing devices and from one or more of the communication networks, an indication of input provided by the user at a user interface of the remote computing device, the input comprising a user selection of the additional search result; and

providing, by the one or more computing devices, to one or more of the communication networks, and to the remote computing device associated with the user,

the data for establishing the virtual boundary, for the remote computing device, around the geographic region.

Howard discloses: the listing may have a finite time period before expiration”, paragraph [0096].  Noted that the listing is a local listing that present the result within the geofence boundary.  When the local listing is expired, the geofence presenting location is also removed).
3. The method of claim 1, further comprising removing the geofence upon expiration of a temporal indicator that indicates a length of time for which the geofence is to be established.
Howard discloses: the listing may have a finite time period before expiration”, paragraph [0096].  Noted that the listing is a local listing that present the result within the geofence boundary.  When the local listing is expired, the geofence presenting location is also removed).
4. The method of claim 1, further comprising removing the geofence responsive to determining one or more actions, associated with the geofence, have been performed.
Howard discloses: the listing may have a finite time period before expiration”, paragraph [0096].  Noted that the listing is a local listing that present the result within the geofence boundary.  When the local listing is expired, the geofence presenting location is also removed).
5. The method of claim 1, wherein the notification includes content associated with the given search result.
1…wherein establishing the virtual boundary causes one or more notifications corresponding to one or more of the physical search results to be presented to the user based on subsequently detecting entry by a remote computing device 

1…wherein establishing the virtual boundary causes one or more notifications corresponding to one or more of the physical search results to be presented to the user based on subsequently detecting entry by a remote computing device associated with the user into the virtual boundary;
7. The method of claim 5, wherein the notification includes content associated with the particular geographic location.
1…wherein establishing the virtual boundary causes one or more notifications corresponding to one or more of the physical search results to be presented to the user based on subsequently detecting entry by a remote computing device associated with the user into the virtual boundary;
8. The method of claim 1, wherein the notification is a vibratory notification provided at the user device.
Hollar discloses that the notification is a vibratory notification provided at the user device (“notification may include…vibration”, paragraph [0067]).
9. The method of claim 1, wherein generating the given geofencing element based on determining that the given search result is associated with the particular geographic location, comprises 


subsequent to establishing the geofence:
receiving location data indicative of a current geographic location of the user device;
detecting entry of the user device into the geofence based at least in part on the received location data; and
causing the user device to provide the notification responsive to detecting the entry of the user device into the geofence.
1…. wherein establishing the virtual boundary causes one or more notifications corresponding to one or more of the physical search results to be presented to the user based on subsequently detecting entry by a remote computing device associated with the user into the virtual boundary;

11. A system, comprising:
one or more memory devices storing computer-readable instructions;
one or more processors executing the computer-readable instructions to cause the one or more processors to:

receive a search query inputted by a user at a user device;






determine a plurality of search results, that are responsive to the search query, to provide for display responsive to the search query, each of the search results including a corresponding link and a corresponding short descriptor;
generate a given geofencing element, for a given search result of the plurality of search results, based on determining that the given search result is associated with a particular geographic location;



















provide, for display by the user device, the plurality of search results, wherein in providing the plurality of search results for display one or more of the processors are to provide the given search result for display along with the given geofencing element and provide a further search result, of the plurality of search results, for display without a corresponding geofencing element;










establish, responsive to a selection of the given geofencing element when displayed at the user device, a geofence around the particular geographic location and for the user device,
wherein establishing the geofence causes, based on a subsequent detection of entry of the user device into the geofence, providing of a notification associated with the geofence.





receiving, by one or more computing devices, data indicative of a search query from a user;



2. The computer-implemented method of claim 1, wherein each physical search result comprises a link to a website associated with the physical search result or a link to a mapping application associated with one or more locations associated with the physical search result.
determining, by the one or more computing devices, one or more physical search results from the plurality of search results, the one or more physical search results being a subset of the plurality of search results that each have an associated geographic location;

generating, by the one or more computing devices, one or more additional search results associated with the one or more physical search results, each of the one or more additional search results including data for establishing a virtual boundary around a geographic region including a corresponding geographic location,

wherein establishing the virtual boundary causes one or more notifications corresponding to one or more of the physical search results to be presented to the user based on subsequently detecting entry by a remote computing device associated with the user into the virtual boundary;
providing, in response to the query, to one or more communication networks, and to the remote computing device associated with the user, indications of:

a physical search result of the one or more physical search results, and

an additional search result of the one or more additional search results;

receiving, by the one or more computing devices and from one or more of the communication networks, an indication of input provided by the user at a user interface of the remote computing 

providing, by the one or more computing devices, to one or more of the communication networks, and to the remote computing device associated with the user,

the data for establishing the virtual boundary, for the remote computing device, around the geographic region.

Howard discloses: the listing may have a finite time period before expiration”, paragraph [0096].  Noted that the listing is a local listing that present the result within the geofence boundary.  When the local listing is expired, the geofence presenting location is also removed).
13. The system of claim 11, wherein one or more of the processors are further to remove the geofence upon expiration of a temporal indicator that indicates a length of time for which the geofence is to be established.
Howard discloses: the listing may have a finite time period before expiration”, paragraph [0096].  Noted that the listing is a local listing that present the result within the geofence boundary.  When the local listing is expired, the geofence presenting location is also removed).

Howard discloses: the listing may have a finite time period before expiration”, paragraph [0096].  Noted that the listing is a local listing that present the result within the geofence boundary.  When the local listing is expired, the geofence presenting location is also removed).
15. The system of claim 11, wherein the notification includes content associated with the given search result.
1…wherein establishing the virtual boundary causes one or more notifications corresponding to one or more of the physical search results to be presented to the user based on subsequently detecting entry by a remote computing device associated with the user into the virtual boundary;
16. The system of claim 15, wherein the notification includes content associated with the search query.
1…wherein establishing the virtual boundary causes one or more notifications corresponding to one or more of the physical search results to be presented to the user based on subsequently detecting entry by a remote computing device associated with the user into the virtual boundary;
17. The system of claim 15, wherein the notification includes content associated with the particular geographic location.
1…wherein establishing the virtual boundary causes one or more notifications corresponding to one or more of the physical search results to be presented to the user based on subsequently 

Hollar discloses that the notification is a vibratory notification provided at the user device (“notification may include…vibration”, paragraph [0067]).
19. The system of claim 11, wherein in generating the given geofencing element based on determining that the given search result is associated with the particular geographic location, one or more of the processors are to determine the particular geographic location based on a current geographic location of the user device.
1…generating, by the one or more computing devices, one or more additional search results associated with the one or more physical search results, each of the one or more additional search results including data for establishing a virtual boundary around a geographic region including a corresponding geographic location,
20. The system of claim 11, wherein one or more of the processors are further to, subsequent to establishing the geofence:
receive location data indicative of a current geographic location of the user device;

detect entry of the user device into the geofence based at least in part on the received location data; and





Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more.
In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106. 05(a)-(c), (e)-(h) (9th ed. Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two").
2019 Revised Guidance, 84 Fed. Reg. at 52-55.
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or

2019 Revised Guidance, 84 Fed. Reg. at 52-56. 2019 Revised Guidance, Step 1 (Is the Claim directed to a process, machine, manufacture or composition of matter?)
Claims 1-10 recite a series of steps, thus it is a process.
Claim 11-20 recite a system comprising a memory and a processor, thus it is a machine/system. 
2019 Revised Guidance, Step 2A Prong One (Does the Claim recite an abstract idea, law of Nature, or Natural Phenomenon?).
Apart from the “memory”, “processor”, independent claims 11 recite limitations which are drawn to the abstract idea of a mental process along with Claim 1. 
Claims 1 and 11 discloses a method (a system) comprising…receiving (receive) a search query…
determining (determine) a plurality of search results…; generating (generate) a given geofencing element…; providing (provide) for display by the user device…; establishing (establish), responsive to a selection for the given geofencing element when displayed…
Claims 2, 12 disclose…establishing (establish) the geofence comprises establishing the geofence with a temporal duration…
Claims 3, 13 disclose…removing (remove) the geofence upon expiration of a temporal indicator…
Claims 4, 14 disclose…removing (remove) the geofence responsive determining one or more actions…
Claims 10 and 20 disclose … subsequent to establishing the geofence…: receiving (receive) location data…; detecting (detect) entry of the user device…; causing (cause) the user device…
Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the human mind, or by a human using a pen and paper to analyze information. The steps of receiving, determining and generating can all be done without any specialized machine. 

Regarding Claims 2 and 12, a human or person can establish the geofence information on paper by pen.  
Regarding Claims 3 and 13, a human or person can remove the geofence information by pen. 
Regarding Claims 4 and 14, a human or person can remove the geofence responsive to determining action on paper by pen.  Regarding Claims 10, 20, a human or person can receive location data, detect the entry of the user device and cause the user device on paper by pen.   The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
2019 Revised Guidance, Step 2A Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) 
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application. The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
Here, claim 11 only recites a system comprising a processor and memory for performing steps of Claim 1.  In this case, processor and memory are generic computer components which perform generic computer functions. Notably, these two elements are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 1, 11 as a whole.
The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a 
The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim. Claims 1 and 11 lack any practical application and providing useful result. Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.
2019 Revised Guidance, Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?)
Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56. Considered individually or taken together as an ordered combination, the claim elements fail "to ‘transform’ the claimed abstract idea into a patent-eligible application." Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original). 
In this case, the insignificant limitations are identified as follows at Step 2B.
o             Claims 1, 11, for example, had an insignificant pre-solution activity of “receiving a request”, and an insignificant post-solution activity (“establishing…geofence”).

o             Claims 6, 16 contains an insignificant field-of-use limitation (talking about “notification includes content associated with the search query”).
o             Claims 7, 17 contains an insignificant field-of-use limitation (talking about “notification includes content associated with particular geographic location”).
o             Claims 10, 20 contains an insignificant post-solution activity (“causing the user device to provide the notification…”).
These computer functions are well-understood, routine, and/or conventional activities. See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Alice, 573 U.S. at 224-26 (receiving, storing, sending information over networks insufficient to add an inventive concept).  In this case, for example, claims 1, 11 disclose 
receiving (receive) a search query…; determining (determine) a plurality of search results…; generating (generate) a given geofencing element…; providing (provide) for display by the user device…; establishing (establish) the geofence…that are similar to the steps of receiving, analyzing/storing, generating result.
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claimed “processor” and “memory” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept. Furthermore, the examiner is unable discern anything in the claims, even when the recitations are considered in combination, that represents something more than the performance of routine, conventional functions of a generic computer. That is, claims 1-20 at issue do not require any 

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11-17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howard et al. (2013/0218912).
Regarding Claim 1, Howard et al. (2013/0218912) discloses a method implemented by one or more processors, the method comprising:
receiving a search query (“receiving a search query”, abstract) inputted by a user at a user device;
determining a plurality of search results (“arranging the search results for display”, abstract), that are responsive to the search query, to provide for display responsive to the search query, each of the search results including a corresponding link (“a link to share the list with someone”, paragraph [0032]) and a corresponding short descriptor (“a brief description”, paragraph [0032]);
generating a given geofencing element (“geofence”, paragraph [0049]), for a given search result of the plurality of search results, based on determining that the given search result (“identify and present search results”, paragraph [0049]) is associated with a particular geographic location (“around the location”, “within a geofence”, paragraph [0049]);
providing, for display by the user device, the plurality of search results, the providing including providing the given search result for display along with the given geofencing element and providing a 
establishing, responsive to a selection of the given geofencing element (“user-specified location”, paragraph [0032]; “specify his current location for use”, paragraph [0041]) when displayed at the user device, a geofence (“within a geofence”, paragraph [0049]) around the particular geographic location and for the user device,
wherein establishing the geofence causes, based on a subsequent detection of entry of the user device into the geofence, providing of a notification associated with the geofence (“notification may be presented to a user that a local listing”, paragraph [0097]).
Claim 11 is rejected similarly as discussed above.
Regarding Claim 2, Howard discloses the method of claim 1, wherein establishing the geofence comprises establishing the geofence with a temporal duration for the geofence (“the listing may have a finite time period before expiration”, paragraph [0096].  Noted that the listing is a local listing that present the result within the geofence boundary.  When the local listing is expired, the geofence presenting location is also removed).
Claim 12 is rejected similarly as discussed above.
Regarding Claim 3, Howard discloses the method of claim 1, further comprising removing the geofence upon expiration of a temporal indicator (expiration) that indicates a length of time (finite time period) for which the geofence is to be established. (“the listing may have a finite time period before expiration”, paragraph [0096].  Noted that the listing is a local listing that present the result within the geofence boundary.  When the local listing is expired, the geofence presenting location is also removed).

Regarding Claim 4, Howard discloses the method of claim 1, further comprising removing the geofence responsive to determining one or more actions (e.g. expiration) , associated with the geofence, have been performed. (“the listing may have a finite time period before expiration”, paragraph [0096].  Noted that the listing is a local listing that present the result within the geofence boundary.  When the local listing is expired, the geofence presenting location is also removed).
Claim 14 is rejected similarly as discussed above.
Regarding Claim 5, Howard discloses the method of claim 1, wherein the notification includes content associated with the given search result (“notification may be presented to a user that a local listing”, paragraph [0097]; “listing in the search results”, abstract).
Claim 15 is rejected similarly as discussed above.
Regarding Claim 6, Howard discloses the method of claim 5, wherein the notification includes content associated with the search query (“notification may be presented to a user that a local listing”, paragraph [0097]; “receiving search query, generating search results”, abstract).
Claim 16 is rejected similarly as discussed above.
Regarding Claim 7, Howard discloses the method of claim 5, wherein the notification includes content associated with the particular geographic location (“notification may be presented to a user that a local listing”, paragraph [0097]).
Claim 17 is rejected similarly as discussed above.
Regarding Claim 9, Howard discloses the method of claim 1, wherein generating the given geofencing element based on determining that the given search result is associated with the particular geographic location, comprises determining the particular geographic location based on a current geographic location of the user device (“between a user’s location and the location of a product or 
Claim 19 is rejected similarly as discussed above.
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (2013/0218912) in view of Hollar et al. (2016/0148266).
Regarding Claim 8, Howard discloses (“The notification may be…a sound, other type of notification”, paragraph [0097]) but does not explicitly disclose the method of claim 1, wherein the notification is a vibratory notification provided at the user device.
However, Hollar discloses that the notification is a vibratory notification provided at the user device (“notification may include…vibration”, paragraph [0067]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a vibratory notification in Howard in order to alert the user in a noise restricted environment (e.g. meeting, cinema, etc) to meet user’s preference as taught by Hollar.
Claim 18 is rejected similarly as discussed above.
Regarding Claim 10, Howard discloses the method of claim 1, further comprising:
subsequent to establishing the geofence (“within a geofence established”, paragraph [0049]);
receiving location data indicative of a current geographic location of the user device (“between a user’s location and the location of a product or service”, paragraph [0004]; “search results that are 
As discussed above, Howard essentially discloses the claimed invention but does not explicitly disclose “detecting entry of the user device into the geofence based at least in part on the received location data; and causing the user device to provide the notification responsive to detecting the entry of the user device into the geofence.”
However, Hollar et al. (2016/0148266) discloses detecting entry of the user device into the geofence based at least in part on the received location data (“detect that the location of the user is within the establishment”, paragraph [0108]; “using geolocation services on the mobile device i.e. geofencing”, paragraph [0029]); and causing the user device to provide the notification responsive to detecting the entry of the user device into the geofence (“a notification to the digital signage system if the location of the mobile device is within an area”, paragraph [0031]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have detected the entry of the user device within the area and notified the user accordingly in Howard in order to alert the user the most updated information as taught by Hollar.
Claim 20 is rejected similarly as discussed above.
.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.



	/WILSON LEE/               Primary Examiner, Art Unit 2152